Exhibit 10.1

PURCHASE AGREEMENT JOINDER

WHEREAS, Atlas Pipeline Escrow, LLC, a Delaware limited liability company (the
“Escrow Issuer”), and the Initial Purchasers named therein (the “Purchasers”)
heretofore executed and delivered a Purchase Agreement (“Purchase Agreement”),
dated December 6, 2012, providing for the issuance and sale of the Notes (as
defined therein); and

WHEREAS, pursuant to Section 18 of the Purchase Agreement, Atlas Pipeline
Partners, L.P., a Delaware limited partnership (the “Partnership”) and Atlas
Pipeline Finance Corporation, a Delaware corporation (“Finance Co”) agreed to
issue the Notes in the event that the Acquisition (as defined in the Purchase
Agreement) closed on the Closing Date;

WHEREAS, the Acquisition will close on the Closing Date; and

WHEREAS, each of the Partnership, Finance Co and each Guarantor (as defined in
the Purchase Agreement) has agreed to join the Purchase Agreement.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

NOW, THEREFORE, each of the Partnership, Finance Co and each Guarantor hereby
agrees for the benefit of the holders of the Offered Securities, as follows:

1. Representations and Warranties and Agreements of the Partnership, Finance Co
and Guarantors. The Partnership, Finance Co and each Guarantor hereby represent
and warrant to and agrees that it has all the requisite limited partnership,
corporate or limited liability company, as the case may be, power and authority
to execute, deliver and perform its obligations under this Joinder and the
consummation of the transaction contemplated hereby. This Joinder Agreement has
been duly authorized, executed and delivered and is a valid and legally binding
agreement enforceable against the Partnership, Finance Co and each Guarantor in
accordance with its terms.

2. Joinder. Without limiting the generality of the foregoing, the Partnership,
Finance Co and each Guarantor agree that they will (i) be bound by all
covenants, agreements, representations, warranties and acknowledgments
applicable to such party as set forth and in accordance with the terms of the
Purchase Agreement, as if the Partnership, Finance Co and each Guarantor was a
party thereto and (ii) perform all obligations and duties required of an
indemnifying party pursuant to the Purchase Agreement.

3. Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form or telecopier), each of
which shall constitute an original when so executed and all of which together
shall constitute one and the same agreement.



--------------------------------------------------------------------------------

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.

5. Release. On the Closing Date and upon execution of this Joinder Agreement by
the Partnership, Finance Co and the Guarantors, the Escrow Issuer shall be
released from its obligations under the Purchase Agreement.

6. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

7. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS JOINDER AND
ASSUMPTION AGREEMENT, AND ANY CLAIM CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this agreement this 20th day of
December, 2012.

 

ATLAS PIPELINE PARTNERS, L.P. By:   Atlas Pipeline Partners GP, LLC, its General
Partner By:   /s/ Robert W. Karlovich, III   Name:   Robert W. Karlovich, III  
Title:   Chief Financial Officer & Chief Accounting Officer ATLAS PIPELINE
FINANCE CORPORATION By:   /s/ Robert W. Karlovich, III   Name:   Robert W.
Karlovich, III   Title:   Chief Financial Officer ATLAS PIPELINE OPERATING
PARTNERSHIP, L.P. By:   Atlas Pipeline Partners GP, LLC, its General Partner
ATLAS PIPELINE MID-CONTINENT HOLDINGS, LLC By:   Atlas Pipeline Operating
Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its
General Partner APL LAUREL MOUNTAIN, LLC By:   Atlas Pipeline Operating
Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its
General Partner



--------------------------------------------------------------------------------

ATLAS PIPELINE TENNESSEE, LLC By:   Atlas Pipeline Operating Partnership, L.P.,
its sole member By:   Atlas Pipeline Partners GP, LLC, its General Partner ATLAS
PIPELINE MID-CONTINENT LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its
sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole member
By:   Atlas Pipeline Partners GP, LLC, its General Partner APL BARNETT, LLC By:
  Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its General Partner SLIDER WESTOK GATHERING, LLC By:   Atlas
Pipeline Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its General Partner ATLAS MIDKIFF, LLC By:   Atlas Pipeline Mid-Continent
Holdings, LLC, its sole member By:   Atlas Pipeline Operating Partnership, L.P.,
its sole member By:   Atlas Pipeline Partners GP, LLC, its General Partner



--------------------------------------------------------------------------------

ATLAS CHANEY DELL, LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its
sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole member
By:   Atlas Pipeline Partners GP, LLC, its General Partner NOARK ENERGY
SERVICES, L.L.C. By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole
member By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:  
Atlas Pipeline Partners GP, LLC, its General Partner ATLAS PIPELINE NGL
HOLDINGS, LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member
By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas
Pipeline Partners GP, LLC, its General Partner ATLAS PIPELINE NGL HOLDINGS II,
LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member By:  
Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its General Partner VELMA INTRASTATE GAS TRANSMISSION COMPANY,
LLC By:   Atlas Pipeline Mid-Continent LLC, its sole member By:   Atlas Pipeline
Mid-Continent Holdings, LLC, its sole member By:   Atlas Pipeline Operating
Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP, LLC, its
General Partner



--------------------------------------------------------------------------------

VELMA GAS PROCESSING COMPANY, LLC By:   Atlas Pipeline Mid-Continent LLC, its
sole member By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member
By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas
Pipeline Partners GP, LLC, its General Partner PECOS PIPELINE LLC By:   APL
Barnett, LLC, its sole member By:   Atlas Pipeline Mid-Continent Holdings, LLC,
its sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole
member By:   Atlas Pipeline Partners GP, LLC, its General Partner APL ARKOMA
HOLDINGS, LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member
By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas
Pipeline Partners GP, LLC, its General Partner TESUQUE PIPELINE, LLC By:   APL
Barnett, LLC, its sole member By:   Atlas Pipeline Mid-Continent LLC, its sole
member By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:  
Atlas Pipeline Partners GP, LLC, its General Partner By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:   Chief Financial Officer & Chief
Accounting Officer

APL ARKOMA MIDSTREAM, LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its
sole member By:   Atlas Pipeline Operating Partnership, L.P., its sole member
By:   Atlas Pipeline Partners GP, LLC, its General Partner By:  

/s/ Robert W. Karlovich, III

  Name:   Title:



--------------------------------------------------------------------------------

APL ARKOMA, INC. By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:   Chief Financial Officer APL GAS
TREATING LLC By:   Atlas Pipeline Mid-Continent Holdings, LLC, its sole member
By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas
Pipeline Partners GP, LLC, its General Partner By:  

/s/ Robert W. Karlovich, III

  Name:   Robert W. Karlovich, III   Title:   Chief Financial Officer & Chief
Accounting Officer